Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
In claim 23, line 3, delete the term –the points-- and insert “points”;
In claim 23, line 5, insert “.” at the end of the sentence.
No authorization for this examiner’s amendment was necessary since the amendments were made in an effort to comply with 35 U.S.C. §112.
Allowable Subject Matter
Claims 1-6 and 9-23 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art does not teach the isolator wherein the isolator has a longitudinal axis, and the isolator is oriented so that the longitudinal axis is substantially vertical, the fluid spring assembly is disposed at a lower end of the isolator, and compressive force applied to the isolator is applied upwardly to the fluid spring assembly by a loading cable coupled to the fluid spring assembly, where the loading cable extends within and through the isolator along the longitudinal axis of the isolator, in combination with the other limitations as set forth in the claims; regarding claim 13, the prior art does not teach the isolator wherein the mechanical spring assembly includes a first coil spring and a second coil spring disposed sequentially and in alignment within the cylindrical housing, configured so that a compressive force applied to the mechanical spring assembly by the fluid spring assembly results in the first coil spring acting directly on the first coil spring to compress the first coil spring against a bearing block fixed to the cylindrical housing, and the fluid spring assembly simultaneously acting indirectly on the second coil spring via an intermediate actuator that compresses the second coil spring against the second end of the cylindrical housing, the compressive force therefore being applied to the first coil spring and the second coil spring in parallel, in combination with the other limitations as set forth in the claims; regarding claim 17, the prior art does not teach the method wherein each isolator includes a fluid spring assembly and a mechanical spring assembly; the fluid spring assembly being disposed at a first end of the isolator and including a fluid-filled bore and a piston slidably mounted within the bore so that a shock transmitted to the isolator from the load environment acts upon the fluid spring assembly and the mechanical spring assembly in series; wherein the mechanical spring assembly includes a first coil spring and a second coil spring arranged so that a translation of the fluid spring assembly against the mechanical spring assembly will directly compress the first coil spring between the fluid spring assembly and a bearing block while simultaneously indirectly compressing the second coil spring between an intermediate actuator and a second end of the isolator, such that while the fluid spring assembly is compressed in series with the mechanical spring assembly, the first coil spring is compressed in parallel with the second coil spring; and regarding claim 21, the prior art does not teach the isolator wherein the fluid spring assembly and mechanical spring assembly are arranged in series, and the mechanical spring assembly includes a first spring and a second spring that are coaxial with one another and functionally arranged in parallel; wherein the fluid spring assembly is configured to directly compress the first spring against a bearing block that is fixed to the isolator housing; and wherein the fluid spring assembly is configured to indirectly compress the second spring by urging an intermediate actuator against the second spring to compress the second spring against an interior surface of the isolator housing, in combination with the other limitations as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NKEISHA SMITH/               Primary Examiner, Art Unit 3632                                                                                                                                                                                         	May 28, 2022